 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    KIRK B. AMAYA,                            )   Case No. 5:18-CV-02692-JAK-JC
                                                )
12                         Petitioner,          )   ORDER SUMMARILY
                     v.                         )   DISMISSING PETITION FOR WRIT
13                                              )   OF HABEAS CORPUS
                                                )
14    CHRISTIAN PFEIFFER,                       )
                                                )
15                Respondent.                   )
      ____________________________              )
16
     I.    SUMMARY
17
           Pursuant to the April 18, 2019 Order of the United States Court of Appeals
18
     for the Ninth Circuit (“Ninth Circuit”) in Case No. 18-73169 (“Ninth Circuit
19
     Case”), which was filed in the United States District Court for the Central District
20
     of California in the instant action on April 24, 2019 (Docket No. 2), petitioner Kirk
21
     B. Amaya is deemed to have filed a Petition for Writ of Habeas Corpus pursuant to
22
     28 U.S.C. § 2254 (Docket No. 1) (“Petition”) on November 12, 2018. Petitioner,
23
     who is in state custody and is proceeding pro se, challenges a judgment in San
24
     Bernardino County Superior Court Case No. FSB1305426 in which he was
25
     convicted of carjacking. He claims that such conviction is not a crime of violence,
26
     that it therefore does not qualify as a strike, and that he consequently should not
27
     have been sentenced as a second striker.
28
 1          It plainly appears from the face of the Petition that the Petition is wholly
 2   unexhausted as the Petition affirmatively states that the claim asserted therein has
 3   not been raised in the state courts. (Petition at 3 [response to question 12]).
 4   Accordingly, petitioner is not entitled to federal habeas relief on his claim at this
 5   time. As explained below, the Court dismisses this action without prejudice
 6   pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States
 7   District Courts, which requires a judge promptly to examine a federal habeas
 8   petition, and to dismiss it if “it plainly appears from the petition and any attached
 9   exhibits that the petitioner is not entitled to relief in the district court. . . .”
10   II.    DISCUSSION
11          Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless a
12   petitioner has exhausted the remedies available in state court.1 Exhaustion requires
13   that the petitioner’s contentions were fairly presented to the state courts, Ybarra v.
14   McDaniel, 656 F.3d 984, 991 (9th Cir. 2011), cert. denied, 568 U.S. 959 (2012),
15   and disposed of on the merits by the highest court of the state, Greene v. Lambert,
16   288 F.3d 1081, 1086 (9th Cir. 2002). As a matter of comity, a federal court will
17   not entertain a habeas petition unless the petitioner has exhausted the available
18   state judicial remedies on every ground presented in it. See Rose v. Lundy, 455
19   U.S. 509, 518 (1982). A federal court may raise the failure-to-exhaust issue sua
20   sponte and summarily dismiss on that ground. See Granberry v. Greer, 481 U.S.
21   129, 134-35 (1987); Stone v. City & County of San Francisco, 968 F.2d 850, 856
22   (9th Cir. 1991), cert. denied, 506 U.S. 1081 (1993).
23   ///
24   ///
25
26          1
              A habeas petition “shall not be granted unless it appears that – [¶] (A) the applicant has
27   exhausted the remedies available in the courts of the State; or [¶] (B)(i) there is an absence of
     available state corrective process; or [¶] (ii) circumstances exist that render such process
28   ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

                                                      2
 1          Petitioner has the burden of demonstrating he has exhausted available state
 2   remedies. See, e.g., Williams v. Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per
 3   curiam); Rollins v. Superior Court, 706 F. Supp. 2d 1008, 1011 (C.D. Cal. 2010).
 4          In the present proceeding, the Petition affirmatively reflects that petitioner
 5   has not presented his claim to any state court, let alone the California Supreme
 6   Court. (Petition at 3 [response to question 12]).2 Accordingly, it plainly appears
 7   from the face of the Petition that petitioner cannot meet his burden to demonstrate
 8   that he has exhausted his claim because it has not been disposed of by the
 9   California Supreme Court.
10          Although it is clear that the California Supreme Court has not resolved
11   petitioner’s claim, the exhaustion requirement may nonetheless be satisfied if
12   petitioner’s claim is clearly procedurally barred under state law. See Castille v.
13   Peoples, 489 U.S. 346, 351-52 (1989); Johnson v. Zenon, 88 F.3d 828, 831 (9th
14   Cir. 1996). In this case, it is not at all “clear” that the California Supreme Court
15   would deem petitioner’s claim procedurally barred under state law. See In re
16   Harris, 5 Cal. 4th 813, 825 (1993) (“[H]abeas corpus has become a proper remedy
17   in this state to collaterally attack a judgment of conviction which has been obtained
18   in violation of fundamental constitutional rights.”) (citations omitted); People v.
19   Sorenson, 111 Cal. App. 2d 404, 405 (1952) (claims that fundamental
20   constitutional rights have been violated may be raised by state habeas petition).
21   However, this Order does not address or determineg whether consideration of
22   petitioner’s claim might be foreclosed by the principles discussed in In Re Clark,
23   5 Cal. 4th 750, 763-87 (1993). The California Supreme Court will evaluate the
24   matter in the first instance. Even if an applicable state procedural bar exists, the
25
            2
              The Court’s search of the public dockets of the California Supreme Court – which are
26
     available at http://appellatecases.courtinfo.ca.gov, and of which this Court takes judicial notice –
27   did not show that petitioner has sought any relief from such court relative to the judgment in
     issue, but did show that petitioner sought relief from the California Supreme Court in 1998-1999
28   relative to a judgment in San Bernardino County Superior Court Case No. FSB16141.

                                                      3
 1   California Supreme Court nevertheless might choose to reach the merits of
 2   petitioner’s claim. See, e.g., Park v. California, 202 F.3d 1146, 1151-52 (9th Cir.),
 3   cert. denied, 531 U.S. 918 (2000).
 4          Once, as in this case, a Court determines that a habeas petition contains only
 5   an unexhausted claim, it may dismiss the petition for failure to exhaust. Rasberry
 6   v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). Accordingly, because the Petition
 7   in this case is wholly unexhausted, its dismissal on this ground is appropriate.
 8   III.   ORDER
 9          IT IS THEREFORE ORDERED that the Petition is dismissed without
10   prejudice and that Judgment be entered accordingly.3
11          IT IS SO ORDERED.
12   DATED: May 1, 2019
13
14                                         ________________________________________
                                           JOHN A. KRONSTADT
15                                         UNITED STATES DISTRICT JUDGE
16
17          3
              Petitioner is notified that if he should later re-file a federal habeas corpus petition, he
18   will be subject to the one-year period of limitation applicable to a petition for a federal writ of
     habeas corpus by a person in custody pursuant to the judgment of a state court. 28 U.S.C. §
19   2244(d)(1). The one-year period of limitation runs from the latest of: (1) the date on which the
20   judgment became final by the conclusion of direct review or the expiration of the time for
     seeking such review (28 U.S.C. § 2244(d)(1)(A)); (2) the date on which the impediment to filing
21   an application created by State action in violation of the Constitution or laws of the United States
     is removed, if the applicant was prevented from filing by such State action (28 U.S.C.
22   § 2244(d)(1)(B)); (3) the date on which the constitutional right asserted was initially recognized
23   by the Supreme Court, if the right has been newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review (28 U.S.C. § 2244(d)(1)(C)); or (4) the date
24   on which the factual (not legal) predicate of the claim presented could have been discovered
     through the exercise of due diligence (28 U.S.C. § 2244(d)(1)(D)). In general, the one year
25   statute of limitations is not tolled during the time an unexhausted federal habeas petition is
     pending. Duncan v. Walker, 533 U.S. 167 (2001) (unexhausted federal habeas petition did not
26
     toll AEDPA statute of limitations); but see Orona v. United States, 826 F.3d 1196, 1198-99 (9th
27   Cir. 2016) (AEDPA’s statute of limitations period is tolled during pendency of application for
     authorization to file second or successive motion under 28 U.S.C. § 2255) (cited by Ninth Circuit
28   in Ninth Circuit Case).

                                                      4
